Exhibit 10.1

 

LOGO [g911027ex10_1logo.jpg]

Mark Hoplamazian

President and

Chief Executive Officer

 

Hyatt Hotels Corporation

71 South Wacker Drive

Chicago, IL 60606 USA

 

T: +1 312.780.5400

F: +1 312.780.5282

mark.hoplamazian@hyatt.com

April 20, 2015

PRIVATE & CONFIDENTIAL

Mr. Atish Shah

Via e-mail

Dear Atish:

I am delighted that you have agreed to undertake the role of ‘Interim Chief
Financial Officer (CFO)’ subject to approval of the Board of Directors.

In this position, you will report to me in my capacity as President and Chief
Executive Officer. You will be responsible for the finance function until a
permanent CFO is selected or such earlier time as I may determine to relieve you
of such responsibility, at my discretion.

During this time, you will continue to be responsible for the Investor Relations
and Financial Planning & Analysis functions and your total compensation will
remain unchanged.

I welcome your continued contributions, and valuable support as you undertake
this interim role.

 

Yours Sincerely, /s/ Mark Hoplamazian Mark Hoplamazian President & CEO Hyatt
Hotels Corporation

 

cc: Robb Webb, Chief Human Resources Officer

 

1



--------------------------------------------------------------------------------

Acceptance

Please review this document and, if satisfactory, note your agreement to these
terms in the space provided.

I have read and fully understand the terms and conditions of my employment as
senior vice president, Interim CFO.

 

Acceptance:

/s/ Atish Shah

Atish Shah Date:

April 20, 2015

 

2